 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       TIMOTHY MITCHELL,                                No. 2: 17-cv-2653 KJN P
12                        Plaintiff,
13             v.                                         ORDER
14       D. GARRETT, et al.,
15                        Defendants.
16

17            Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for an extension of time to

19   serve response to interrogatories. (ECF No. 38.) Defendants do not oppose plaintiff’s motion.

20   (ECF No. 39.) However, defendants request that if the court grants plaintiff’s motion, the court

21   grant defendants an extension of time to February 13, 2019, to file a motion compel related to

22   plaintiff’s responses to the interrogatories.1

23            Good cause appearing, IT IS HEREBY ORDERED that:

24            1. Plaintiff’s motion for extension of time to serve responses to interrogatories is granted;

25   plaintiff shall serve his responses on or before January 13, 2019;

26   ////

27

28   1
          The discovery cut-off date is December 28, 2018.
                                                       1
 1          2. Defendants may file a motion to compel regarding plaintiff’s responses to

 2   interrogatories on or before February 13, 2019.

 3   Dated: December 20, 2018

 4

 5

 6
     Mitch2653.eot
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
